Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that applicant elected Group I, claims 1, 4 and 5 and then added in new claims, thus this election of species requirement was necessitated by applicant’s amendment.


DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:  the different and distinct forms of delivery of the isolated CBD or the isolated CBG into the human of claims 6-15, 18-21. Applicant must also pick a “further comprising” component of claim 4 and 5, and if the skin permeability is increased and if so which of claim 17 are used. Applicant must clearly pick each and every component in the form/delivery, in other words applicant must clearly state which of claims 6-15 and 18-21 are elected to be used in the method at once and not the alternatives. Applicant must state which claims are elected. The species are independent or distinct because they differ in structure and function. In addition, these species are not obvious variants of each other based on the current record.
claim 1 is  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they differ in structure and function.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655